                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 TENNESSEE PRISONERS,                           )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )   NO. 3:20-cv-00773
                                                )
 TONY PARKER,                                   )
                                                )
        Defendant.                              )



 TENNESSEE PRISONERS, et al.,                   )
                                                )
        Plaintiffs,                             )
                                                )
 v.                                             )   NO. 3:20-cv-00774
                                                )
 TAUREAN JAMES,                                 )
                                                )
        Defendant.                              )



 MARVIN GREEN, et al.,                          )
                                                )
        Plaintiffs,                             )
                                                )
 v.                                             )   NO. 3:20-cv-00775
                                                )
 CPL. (F/N/U) SELLERS,                          )
                                                )
        Defendant.                              )


                        MEMORANDUM OPINION AND ORDER

       These civil actions were initiated between September 8 and 10, 2020, when the Court

received separate mailings (all postmarked August 28, 2020) from Marvin Green, an inmate of the




      Case 3:20-cv-00773 Document 5 Filed 10/26/20 Page 1 of 5 PageID #: 45
Mark Luttrell Transitional Center in Memphis, Tennessee. These mailings each contained a

complaint for violation of civil rights under 42 U.S.C. § 1983.

I. BACKGROUND

       The three complaints, separately received, were understandably opened as separate civil

actions under Case Nos. 3:20-cv-00773, 3:20-cv-00774, and 3:20-cv-00775 (hereinafter referred

to as “Case 773,” “Case 774,” and “Case 775”), despite the inconspicuous designation in their

captions as “Count I,” “Count II,” and “Count III,” respectively. Soon thereafter, Green called the

Clerk’s Office and strongly objected to the opening of three separate cases rather than one case.

       In Cases 773 and 774, the caption of the complaints lists the plaintiff as “Tennessee

Prisoners,” but these two complaints are signed by Green and one other inmate, Anthony Hervey.

And in Case 775, 1 the caption of the complaints lists the plaintiffs as Green and Hervey, while an

attachment lists additional plaintiffs as James Jones, Kendrick Merritt, Nathaniel Wilmoth,

Thomas Pruitt, and Jeffrey Coffey. These additional plaintiffs signed the attachment and indicated

their intent to be included as plaintiffs “for Count-I & II.” (Case 775, Doc. No. 1 at 7.) However,

the only factual allegations pertaining to individual inmates in any of the three complaints refer to

grievances filed by Green and Hervey. (Case 775, Doc. No. 1 at 5.) Green has also moved to

supplement the record with documentation related to his personal grievances. (Case 773, Doc. No.

3.)

II. CONSOLIDATION

        On September 28, 2020, the Court received a motion to consolidate Cases 774 and 775

with Case 773, and “to certify this case [773] as a class action and appoint counsel[.]” (Case 773,



1
  Case 775 was originally assigned to Judge Richardson but was transferred to the undersigned as related
to Cases 773 and 774 on September 14, 2020. (Case 775, Doc. No. 3.)


                                                   2

      Case 3:20-cv-00773 Document 5 Filed 10/26/20 Page 2 of 5 PageID #: 46
Doc. No. 4.) 2 Green is the only Plaintiff who signed this motion,3 in violation of the requirement

of Federal Rule of Civil Procedure 11 that each unrepresented party must personally sign “[e]very

pleading, written motion, and other paper.” Fed. R. Civ. P. 11(a); see, e.g., Shannon v. Johnson,

No. 3:12-cv-01318, 2013 WL 1564223, at *1 (M.D. Tenn. Apr. 12, 2013) (“When two or more

[unrepresented] plaintiffs are proceeding as co-plaintiffs, each plaintiff must sign the complaint as

per Rule 11(a) of the Federal Rules of Civil Procedure.”). For this reason, the motion (Doc. No. 4)

is DENIED.

          Nevertheless, in deference to the apparent intent of all Plaintiffs (and the expressed intent

of Plaintiff Green) that these three pleadings comprise one complaint, the Court will unify these

cases as follows: the Clerk is DIRECTED to file the complaints in Cases 774 and 775 on the

record in Case 773, where all three opening pleadings may together be considered as Plaintiffs’

operative pleading, and to ADMINISTRATIVELY CLOSE Cases 774 and 775.

III. FILING FEE

          This leaves the matter of the $400 civil filing fee required to institute Plaintiffs’ action. 4

No payment or application to proceed in forma pauperis has been received in this matter. Prisoners

bringing civil lawsuits or appeals are “required to pay the full amount of a filing fee,” even if they

are indigent. 28 U.S.C. § 1915(b)(1). However, the collection of the filing fee is complicated in




2
    Copies of this motion were also filed in Cases 774 and 775.
3
   It appears from the Tennessee Felony Offender Information website, https://apps.tn.gov/foil-
app/search.jsp (last visited October 22, 2020), that Plaintiffs Jones, Merritt, and Hervey were released from
prison on October 4, 7, and 8, respectively.
4
  There is a civil filing fee of $350 plus “such additional fees . . . as are prescribed by the Judicial Conference
of the United States.” 28 U.S.C. § 1914(a) and (b). The Judicial Conference has set a $50 administrative
fee for filing any civil case, except for cases in which the plaintiff is granted leave to proceed in forma
pauperis under 28 U.S.C. § 1915. Accordingly, plaintiffs who are not granted pauper status are responsible
for the full $400 fee.
                                                        3

        Case 3:20-cv-00773 Document 5 Filed 10/26/20 Page 3 of 5 PageID #: 47
this case by the fact that three of the seven Plaintiffs have apparently been released from

confinement since filing this action, while Plaintiff Green has been determined to be a “three-

striker” who may be barred from proceeding as a pauper under 28 U.S.C. § 1915(g). 5 In light of

this complication, and because this action will be transferred to the Western District of Tennessee,

the matter of the filing fee will be left for the receiving court.

IV. VENUE

        Under 28 U.S.C. § 1391(b), venue is proper in a judicial district where: (1) any defendant

resides if all defendants reside in the same state; (2) a substantial part of the events or omissions

giving rise to the claim occurred or a substantial part of the property in question is situated; or (3)

any defendant may be found if there is no other district in which the plaintiff may bring the action.

28 U.S.C. § 1391(b). Even when an action is brought in a proper venue, “[f]or the convenience of

parties and witnesses, in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought. . . .” 28 U.S.C. § 1404(a); see Burnett

v. Caruso, No. 10-cv-10749, 2010 WL 1609256, at *1 (E.D. Mich. Apr. 19, 2010). The decision

to transfer an action pursuant to Section 1404(a) lies within the broad discretion of the district

court. Norwood v. Kirkpatrick, 349 U.S. 29, 32 (1955); see K-Tex, LLC v. Cintas Corp., 693 F.

App’x 406, 408 (6th Cir. 2017).

        While venue is not improper here because Commissioner Tony Parker resides in this

district, the other Defendants––Superintendent Taurean James and Cpl. Sellers––reside in



5
  See Green v. Bell, et al., No. 2:19-cv-02526-SHL-dkv, Doc. No. 8 at 2 & n.1 (W.D. Tenn. Jan. 3, 2020)
(citing dismissals for failure to state a claim in seven cases: Green v. Jones, et al., No. 2:14-cv-02306-JDT-
tmp (W.D. Tenn. Nov. 24, 2014); Green v. Lester, No. 2:14-cv-02009-JDT-tmp (W.D. Tenn. July 2, 2014);
Green v. Lester, No. 2:14-cv-02025-JDT-dkv (W.D. Tenn. July 2, 2014); Green v. State of Tennessee, et
al., No. 2:14-cv101-RLJ (E.D. Tenn. Feb. 23, 2015); Green v. Attorney General, et al., No. 3:14-cv-2267
(M.D. Tenn. Dec. 4, 2014); Green v. State of Tennessee, No. 3:14-cv-01614 (M.D. Tenn. Aug. 14, 2014);
and Green v. Coffey et al., No. 2:06-cv-0226 (E.D. Tenn. June 15, 2007)).
                                                      4

      Case 3:20-cv-00773 Document 5 Filed 10/26/20 Page 4 of 5 PageID #: 48
Memphis, Tennessee, where they are employed at the Mark Luttrell Transitional Center. Memphis

lies within the Western District of Tennessee. 28 U.S.C. § 123(c)(2). Moreover, all of Plaintiffs’

claims concern alleged mistreatment due to their status as “Phase III residents” at the Mark Luttrell

Transitional Center. “Although a plaintiff’s choice of forum is generally given deference, that

choice may be defeated, especially in cases when the plaintiff has little or no connection to the

chosen forum,” as here. Burnett, 2010 WL 1609256, at *2. The Court therefore finds that transfer

to the Western District is warranted for the convenience of parties and witnesses, in the interest of

justice, pursuant to 28 U.S.C. § 1404(a).

       Accordingly, the Clerk is directed to TRANSFER Case No. 3:20-cv-00773 to the United

States District Court for the Western District of Tennessee, Western Division at Memphis.

Plaintiffs must send any future filings in this case to the Western District of Tennessee.

       IT IS SO ORDERED.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 5

     Case 3:20-cv-00773 Document 5 Filed 10/26/20 Page 5 of 5 PageID #: 49
